DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim end with the word “comprises”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baks et al. (9,620,464).
Re claim 1, Baks et al. disclose forming a recess (160) in a semiconductor element comprising an antenna structure (124); and bonding the semiconductor element with an integrated device die (130), wherein the recess (160) is disposed between the antenna (124) structure and the integrated device die (130) (Fig. 1A).
Re claim 3, Baks et al. disclose wherein forming the recess (160) comprises coating portions of the recess with metal (124) (Col. 6, lines 16-18).
Re claim 7, Baks et al. disclose further comprising making an electrical connection between interconnects (114) in the semiconductor element and the integrated device die (Fig. 1A).
Re claim 8, Baks et al. disclose wherein the making the electrical connection comprises directly bonding the interconnects in the semiconductor element (124) and the integrated device die (130) without an intervening adhesive.
Re claim 9, Baks et al. disclose further comprising filling the recess with air (Col. 3, lines 47-48).
Re claim 10, Baks et al. disclose further comprising forming the antenna structure (124).
Re claim 11, Baks et al. disclose wherein the forming the antenna structure comprises forming the antenna structure on a surface of the semiconductor element prior to the forming the recess (Fig. 1A).
Re claim 12, Baks et al. disclose wherein the forming the antenna structure comprises forming the antenna structure on a surface of the semiconductor element that is exposed to the recess (Fig. 1A).
Re claim 13, Baks et al. disclose further comprising forming a second antenna structure (112) at or near a surface of the integrated device die that faces the semiconductor element (120) (Fig. 1A).
Re claim 14, Baks et al. disclose further comprising forming an interconnect that extends at least partially through a thickness of a non-conductive frame portion (110) of the semiconductor element (Fig. 1A).
Re claim 15, Baks et al. disclose wherein the forming the interconnect comprises making a hole by way of etching or drilling the non-conductive frame portion of the semiconductor element and filling the hole with a conductive material (Fig. 1A, holes and filled with interconnect material 114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. as applied to claims 1, 3 and 7-15 above, and further in view of Kamgaing et al. (10,658,312).
Re claim 2, Baks et al. does not clearly disclose wherein forming the recess comprises etching a portion of the semiconductor element.
Kamgaing et al. disclose wherein forming the recess (706) comprises etching a portion of the semiconductor element (Fig. 7E).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baks et al. and Kampaing et al to enable the cavity to be formed as in Kampaign et al. because one of ordinary skill in the art would have been motivated to look to alternative suitable methods for form the cavity and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.
Re claim 4, Kamgaing et al. disclose wherein etching the portion comprises etching a frame portion of the semiconductor element (Fig. 7E).
Re claim 5, Kamgaing et al. disclose wherein bonding the semiconductor element with the integrated device die comprises bonding the semiconductor element directly to the integrated device die without an intervening adhesive (claim 10).
Re claim 6, It is well known in the art before the effective filing date of the invention to polish an element and a die surface before bonding them.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the present invention to polish both surfaces to smooth the surfaces before bonding and have a better contact connection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	April 28, 2022